Exhibit 10.6

 

ARCH CAPITAL GROUP LTD.
Restricted Share Agreement

 

THIS AGREEMENT, dated as of September 22, 2004, between Arch Capital Group Ltd.
(the “Company”), a Bermuda company, and _______ (the “Employee”).

 

WHEREAS, the Employee has been granted the following award in connection with
his or her retention as an employee and as compensation for services to be
rendered; and the following terms reflect the Company’s 2002 Long Term Incentive
and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 


1.                                       AWARD OF SHARES.  PURSUANT TO THE
PROVISIONS OF THE PLAN, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE,
THE EMPLOYEE IS HEREBY AWARDED ______ RESTRICTED SHARES (THE “AWARD”), SUBJECT
TO THE TERMS AND CONDITIONS HEREIN SET FORTH.  CAPITALIZED TERMS USED HEREIN AND
NOT DEFINED SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY
CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


 


2.                                       TERMS AND CONDITIONS.  IT IS UNDERSTOOD
AND AGREED THAT THE AWARD OF RESTRICTED SHARES EVIDENCED HEREBY IS SUBJECT TO
THE FOLLOWING TERMS AND CONDITIONS:


 

(A)                                  VESTING OF AWARD.  SUBJECT TO SECTION 2(B)
BELOW AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL
BECOME VESTED IN THREE EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE DATE HEREOF
AND THEREAFTER ON THE FIRST AND SECOND ANNIVERSARIES THEREOF.  UNLESS OTHERWISE
PROVIDED BY THE COMPANY, ALL DIVIDENDS AND OTHER AMOUNTS RECEIVABLE IN
CONNECTION WITH ANY ADJUSTMENTS TO THE SHARES UNDER SECTION 4(C) OF THE PLAN
SHALL BE SUBJECT TO THE VESTING SCHEDULE IN THIS SECTION 2(A).

 

(B)                                 TERMINATION OF SERVICE; FORFEITURE OF
UNVESTED SHARES.  IN THE EVENT THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY PRIOR TO THE DATE THE RESTRICTED SHARES OTHERWISE BECOME VESTED (I) DUE
TO HIS OR HER DEATH OR PERMANENT DISABILITY (AS DEFINED IN THE COMPANY’S
INCENTIVE COMPENSATION PLAN) OR (II) DUE TO TERMINATION (A) BY THE COMPANY NOT
FOR CAUSE (AS DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN) OR (B) BY
THE EMPLOYEE FOR GOOD REASON (AS DEFINED IN THE EMPLOYMENT AGREEMENT, DATED AS
OF _________, BETWEEN THE EMPLOYEE AND __________), THE RESTRICTED SHARES SHALL
BECOME IMMEDIATELY VESTED IN FULL UPON SUCH TERMINATION OF EMPLOYMENT.  IN THE
EVENT OF TERMINATION OF EMPLOYMENT (OTHER THAN BY THE COMPANY FOR CAUSE) AFTER
THE ATTAINMENT OF RETIREMENT AGE (AS DEFINED IN THE COMPANY’S INCENTIVE
COMPENSATION PLAN), THE RESTRICTED SHARES SHALL CONTINUE TO VEST ON THE
SCHEDULE SET FORTH IN SECTION 2(A) ABOVE SO LONG AS THE EMPLOYEE DOES NOT ENGAGE
IN ANY ACTIVITY IN COMPETITION WITH ANY ACTIVITY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OTHER THAN SERVING ON THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING
BODY) OF ANOTHER COMPANY OR AS A CONSULTANT FOR NO MORE THAN 26 WEEKS PER
CALENDAR YEAR (“COMPETITIVE ACTIVITY”).  IN THE EVENT THE EMPLOYEE ENGAGES IN A
COMPETITIVE ACTIVITY, ANY UNVESTED RESTRICTED SHARES SHALL BE FORFEITED BY THE
EMPLOYEE AND BECOME THE PROPERTY OF THE COMPANY.  IF THE EMPLOYEE CEASES TO BE
AN

--------------------------------------------------------------------------------


 

EMPLOYEE OF THE COMPANY FOR ANY OTHER REASON PRIOR TO THE DATE THE RESTRICTED
SHARES BECOME VESTED, THE AWARD SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME
THE PROPERTY OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, SERVICE WITH ANY
OF THE COMPANY’S SUBSIDIARIES (AS DEFINED IN THE PLAN) SHALL BE CONSIDERED TO BE
SERVICE WITH THE COMPANY.

 

(C)                                  CERTIFICATES.  EACH CERTIFICATE ISSUED IN
RESPECT OF RESTRICTED SHARES AWARDED HEREUNDER SHALL BE DEPOSITED WITH THE
COMPANY, OR ITS DESIGNEE, TOGETHER WITH, IF REQUESTED BY THE COMPANY, A STOCK
POWER EXECUTED IN BLANK BY THE EMPLOYEE, AND SHALL BEAR A LEGEND DISCLOSING THE
RESTRICTIONS ON TRANSFERABILITY IMPOSED ON SUCH RESTRICTED SHARES BY THIS
AGREEMENT (THE “RESTRICTIVE LEGEND”).  UPON THE VESTING OF RESTRICTED SHARES
PURSUANT TO SECTION 2 HEREOF AND THE SATISFACTION OF ANY WITHHOLDING TAX
LIABILITY PURSUANT TO SECTION 5 HEREOF, THE CERTIFICATES EVIDENCING SUCH VESTED
SHARES, NOT BEARING THE RESTRICTIVE LEGEND, SHALL BE DELIVERED TO THE EMPLOYEE.

 

(d)                                 Rights of a Stockholder.  Prior to the time
a Restricted Share is fully vested hereunder, the Employee shall have no right
to transfer, pledge, hypothecate or otherwise encumber such Restricted Share. 
During such period, the Employee shall have all other rights of a stockholder,
including, but not limited to, the right to vote and to receive dividends
(subject to Section 2(a) hereof) at the time paid on such Restricted Shares.

 

(e)                                  No Right to Continued Employment.  This
Award shall not confer upon the Employee any right with respect to continuance
of employment by the Company nor shall this Award interfere with the right of
the Company to terminate the Employee’s employment at any time.

 


3.                                       TRANSFER OF SHARES.  THE SHARES
DELIVERED HEREUNDER, OR ANY INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, ENCUMBERED, OR TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN
WHOLE OR IN PART, ONLY IN COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS
AS SET FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE UNITED
STATES FEDERAL AND STATE SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR
REGULATIONS AND THE TERMS AND CONDITIONS HEREOF.


 


4.                                       EXPENSES OF ISSUANCE OF SHARES.  THE
ISSUANCE OF STOCK CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE
EMPLOYEE.  THE COMPANY SHALL PAY, AND INDEMNIFY THE EMPLOYEE FROM AND AGAINST
ANY ISSUANCE, STAMP OR DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES
IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES)
OR BY REASON OF THE ISSUANCE OF SHARES.


 


5.                                       WITHHOLDING.  NO LATER THAN THE DATE OF
VESTING OF (OR THE DATE OF AN ELECTION BY THE EMPLOYEE UNDER SECTION 83(B) OF
THE CODE WITH RESPECT TO) THE AWARD GRANTED HEREUNDER, THE EMPLOYEE SHALL PAY TO
THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT
OF ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD
AT SUCH TIME WITH RESPECT TO SUCH AWARD AND THE COMPANY SHALL, TO THE EXTENT
PERMITTED OR REQUIRED BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY
KIND OTHERWISE DUE TO THE EMPLOYEE, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND
REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME.

 

2

--------------------------------------------------------------------------------


 


6.                                       REFERENCES.  REFERENCES HEREIN TO
RIGHTS AND OBLIGATIONS OF THE EMPLOYEE SHALL APPLY, WHERE APPROPRIATE, TO THE
EMPLOYEE’S LEGAL REPRESENTATIVE OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC
REFERENCE TO SUCH LEGAL REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR
PROVISION OF THIS AGREEMENT.


 


7.                                       NOTICES.  ANY NOTICE REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY OR BY COURIER, OR SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY
ADDRESSED TO THE PARTY CONCERNED AT THE ADDRESS INDICATED BELOW OR TO SUCH
CHANGED ADDRESS AS SUCH PARTY MAY SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE
OF:


 

If to the Company:

 

Arch Capital Group Ltd.
Wessex House, 4th Floor
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary

 

If to the Employee:

 

To the last address delivered to the Company by the
Employee in the manner set forth herein.

 


8.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.


 


9.                                       ENTIRE AGREEMENT.  THIS AGREEMENT AND
THE PLAN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF, AND ANY PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE
PARTIES WITH RESPECT THERETO IS SUPERSEDED BY THIS AGREEMENT AND THE PLAN.


 


10.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------